 In the Matter of BETHLEHEMSTEEL COMPANY, SPARROWS POINT PLANTandUNITEDSTEELWORKERSCase No. 5-R-1950.-Decided October, 19, 1945Mr. Gerald J. Reilly,of Bethlehem, Pa., for the Company.Mr. Albert Atallah,of Baltimore, Md., for the C. I. O.Mr. Stanley B. Korengold,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofBethlehem Steel Company, Sparrows Point Plant, Bethlehem, Penn-sylvania, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeEarle K. Shawe, Trial Examiner.Said hearing was held at Baltimore,Maryland, on June 29, 1945.The Company and the C. I. O. appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the followings :I/INDINGS OF FACT1.THE BUSINESSOF THE COMPANYBethlehem Steel Company, a Pennsylvania corporation, is engagedin the manufacture and production of various steel products.Thepresent proceeding involves only its Sparrows Point Plant, located ati The Pattern Makers League of North America, A F of L, herein called the PatternMakers League, did not appear at the hearing, although it was duly served with noticethereofi64 N. L it B, No. 65352 BETHLEHEM STEEL COMPANY353Sparrows Point, Maryland. During the calenderyear 1944the aggre-gate value of raw materials and semi-finished materials used by theCompany at the Sparrows Point Plant exceeded $80,000,000, of whichover 90 percent was shipped to the plant from points'outside theState of Maryland.During the same period the aggregate value ofall steel products manufactured by the Company at the SparrowsPoint Plant amounted to over $150,000,000, of which more than 70'percent.w'a's'"shippedd to points outside the' State of Maryland.The Company admits, for the purposes of this proceeding, thatit is engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn or about May 14, 1945, the C. I.. O. informed the Companythat it desired recognition as, the bargaining representative of thepattern makers employed by the Company.The Company, how-ever, refused to grant recognition, asserting that the Pattern MakersLeague had been previously certified by the,Board as the bargainingrepresentative of such employees.' ,A statement of a Board agent, introduced into evidence at thehearing, indicates that the C.I.O. represents a substantial numberof employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe' representation of employees of the Company, within the mean-ing of Section 9 (c) and,Section 2 (6) and (7) of the Act.IN'.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Company and the C. I. O. are agreed that all pattern makersand pattern 'takers' apprentices in the pattern shop at the Com-pany's Sparrows Point Plant, excluding, however, the pattern makerwho acts as pattern checker, the machine hand, janitor, laborer, clerk,the general foreman, the assistant general foreman, and all othersupervisory employees within the Board's customary definition, con-stitute an appropriate bargaining unit.The C. I. O. requests, andthe Company does not object, that in the event the majority of theBatter of Bethlehem Steel Company,Sparrows Point Division,33 N L R B 806aThe Field Examiner reported that the C I 0 submitted 21 application for membershipcards, that all of these boie the names of persons appealing on the Company's pay rollof May 18, 1945, that all such cards were dated April 1945, and that there are 34 personsn, the alleged apps opiiate unit.07041 7-46-vol 64-24 `354DECISIONS OF NATIONAL LABOR RELATIONS BOARD.;employees in the aforesaid group select the C. I. O. as their bargain-ing representative, the group be then made a part of the existing:bargaining'. unit of production and maintenance employees which-the C. I. O. currently represents.--As indicated above, in: July 1941, the Board certified the PatternMakers League as the exclusive bargaining.representative of thepattern makers employed by the Company at its Sparrows Poirit'lant.4The Pattern Makers League did not, however, enter intoany contractual relations with the Company, following its certifica-,tion.On September 25; 1941, .pursuant, to a consent election, the-C. I. O. was designated as the bargaining representative of all pro-.duction and maintenance employees at the Company's Sparrows Point-Plant, excluding the pattern makers.Thereafter, in August 1942,the'Company and the C.'I. O. executed a collective bargaining agree-ment,embodying the above-stated unit., Upon the expiration of thatagreement, the parties, on April- 23; 1945, entered into a new con--tract, encompassing within the bargaining unit the production and-maintenance employees in all the Company's plants, 'excluding, how-,,ever, the einp] oyees in, the Die Sinking Division. at the BethlehemPlant and the pattern 'miikers and the pattern- makers' apprenticesat the Sparrows Point Plant; in all other plants of the Company,--the pattern makers and the pattern makers' apprentices were includedin the contractunit, .I- ,Although we normally adhere to a prior Board finding as to the.appropriate,bargaining unit, we are not precluded from ,redetermin-ing the propriety of such unit where, as here, the certification of abargaining representative failed to result in an' effective bargaininghistory.'As indicated above, the 'Pattern Makers League never.executed a collective bargainilg contract with the Company.Further-more, the evidence shows that the Pattern Makers League has at. iiotime since its certification represented the pattern makers m.present-ing grievances to the Company, or otherwise maintained bargaining'relations with the Company.Also, as previously stated, the Pattern-Makers League was duly notified of the hearing but failed to appear.or participate therein.We have frequently held that the patternmakers may appropriately be included, in a unit of production andmaintenance employees ° and, in view of the foregoing circumstances,including the absence of objection by the Pattern Makers League, wefind that our prior determination does not now preclude the pattern4See footnote1, supra.Cf.Matter of McGann Manufacturing Company, Inc,57 N L R B. 246; Matter ofThomasville Chair Company (Plant B, Old Bard Plant),54 N. L R B 1071. Cf also:Matter of The Duff-Norton Manufacturinq Company.60 N. L R B 186, where we' reaf-firmed a prior unit finding because of the subsequent bargaining history predicated thereon.e seeMatter of Cooper-Bessemer Corporation, Grove City Plant,62 N. L. R B. 1451;.Matter ofYork,Oorporation,,61N. L. R. B. 462. BETHLEHEM STEEL COMPANY -355makers from being included in the present bargaining unit of pro-duction and maintenance employees if they so desire.Accordingly,we shall direct an election among the pattern makers and patternmakers' apprentices to deternime whether or not they wish to be rep-resented by the C. I. O. In the event a majority of these employeesselect the C. I. O. as their collective bargaining representatives, theywill thereby be deemed to have indicated their desire to be includedwill be part of such unit.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the pat-tern makers and pattern makers' apprentices in the pattern shop atthe Company's Sparrows Point Plant, excluding the machine hand,the pattern maker who acts as pattern checker, janitor, laborer, clerk,the general foreman, the 'assistant general foreman and all other super-visory employees with authority to hire, promote, discharge, disci-,pline, or otherwise effect changes in the status of employees or effec-tively recommend such action, who were employed' by the Companyduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth- in. the Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant,to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the' purposes of collective bargaining with Bethlehem Steel'Company, Sparrows Point Plant, Sparrows Point, Maryland, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction, and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor 'Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the voting groupdescribed in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off,' and including' The Company stated at the hearing that Vernon Hill,'H. Bryant, Braden Praetorius,and J A. Owen, all of whom were laid off on May 22, 1945,were only temporarily laid offand were not permanently severed from the pay roll. Accordingly,we deem them eligibleto vote. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the armed forces of the United States who present them-selves in person at the polls,but excluding any who have since quitor been discharged for cause, and have not been rehired or reinstatedprior to the date of the election,to determine whether or not theydesire to be represented by United Steel Workers of America, C. I. 0.,for the purposes of collective bargaining.MR.. GERARD D. REILLY took no part in the consideration of theabove Decision and Directionof Election.